t c memo united_states tax_court bobbie e johnson petitioner v commissioner of internal revenue respondent docket no 20775-04l filed date terri a merriam for petitioner gregory m hahn and thomas n tomashek for respondent memorandum findings_of_fact and opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6330 notice_of_determination for through and pursuant to sec_6330 sec_1 unless otherwise indicated all section references are to continued petitioner seeks review of respondent’s determination the issue for decision is whether respondent abused his discretion in sustaining the proposed collection action findings_of_fact some of the facts have been stipulated and are so found the first second third fourth and fifth stipulations of fact and the attached exhibits are incorporated herein by this reference continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioner also disputes respondent’s determination that he is liable for the increased rate of interest on tax-motivated transactions under sec_6621 as to this dispute the parties filed a stipulation to be bound by the court’s determination in ertz v commissioner tcmemo_2007_15 which involves a similar issue respondent reserved relevancy objections to many of the exhibits attached to the stipulations of fact fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while the relevance of some exhibits is certainly limited we find that the exhibits meet the threshold definition of relevant evidence and are admissible the court will give the exhibits only such consideration as is warranted by their pertinence to the court’s analysis of petitioner’s case respondent also objected to many of the exhibits on the basis of hearsay even if we were to receive those exhibits into evidence they would have no impact on our findings_of_fact or on the outcome of this case petitioner resided in lodi california when he filed his petition at the time of trial petitioner wa sec_76 years old his wife mrs johnson wa sec_71 years old and they had been married for more than years petitioner and mrs johnson are retired in petitioner became a partner in durham genetic engineering ltd dge and shorthorn genetic engineering ltd sge cattle breeding partnerships organized and operated by walter j hoyt iii hoyt from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt also organized promoted and operated sheep breeding partnerships from to his subsequent removal by the tax_court in through hoyt was the tax_matters_partner of each hoyt partnership from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the hoyt partners before the internal_revenue_service irs in petitioner was also a partner in other hoyt-related partnerships identified as tbs tbs jv hs truck and tbs the details of these partnerships are not in the record though unclear it appears that all adjustments made to petitioner’s income_tax_liability for and arose from his involvement in dge and sge only hoyt’s enrolled_agent status was revoked hoyt was convicted of various criminal charges in beginning in until at least petitioner claimed losses and credits on his federal_income_tax returns arising from his involvement in the hoyt partnerships petitioner also carried back unused investment credits to and as a result of these losses and credits petitioner reported overpayments of tax for through and and received refunds in the amounts claimed petitioner asks the court to take judicial_notice of certain facts in other hoyt-related cases and apply judicial estoppel to facts respondent has asserted in previous hoyt- related litigation we do neither a judicially noticeable fact is one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b petitioner is not asking the court to take judicial_notice of facts that are not subject_to reasonable dispute instead petitioner is asking the court to take judicial_notice of the truth of assertions made by taxpayers and the commissioner in other hoyt-related cases such assertions are not the proper subject of judicial_notice the doctrine_of judicial estoppel prevents a party from asserting in a legal proceeding a claim that is inconsistent with a position successfully taken by that party in a previous proceeding new 532_us_742 among the requirements for judicial estoppel to be invoked a party’s current litigating position must be clearly inconsistent with a prior litigating position id pincite petitioner has failed to identify any clear inconsistencies between respondent’s current position and his position in any previous litigation respondent issued notices of final partnership administrative adjustments fpaas to dge for at least its taxable_year and to sge for its through taxable years after completion of the partnership-level proceedings respondent determined deficiencies in petitioner’s income_tax for his through tax years on date respondent issued petitioner a final notice--notice of intent to levy and notice of your right to a hearing final notice the final notice included petitioner’s outstanding tax_liabilities for through and on date petitioner submitted a form request for a collection_due_process_hearing petitioner argued that the proposed levies were inappropriate and that an offer-in- compromise should be accepted petitioner’s case was assigned to settlement officer linda cochran ms cochran ms cochran scheduled a telephone sec_6330 hearing for date on date petitioner’s representative terri a merriam ms merriam requested additional time to submit information to be considered during the the fpaas and other information specific to dge 84-4’s and sge 84-4’s partnership-level proceedings are not in the record it does not appear that the changes made to petitioner’s income_tax for and were made pursuant to the orders and decisions the details regarding petitioner’s and taxable years are not in the record hearing ms cochran extended petitioner’s deadline for producing information to date on date petitioner submitted to ms cochran a letter with exhibits on date petitioner submitted to ms cochran a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self- employed individuals one letter explaining the offer amount and three letters setting out in detail petitioner’s position regarding the offer-in-compromise petitioner’s letters included several exhibits not provided with the date letter the form_656 indicated that petitioner was seeking an offer- in-compromise based on either doubt as to collectibility with special circumstances or effective tax_administration petitioner offered to pay dollar_figure to compromise his outstanding tax_liabilities for through petitioner estimated that his outstanding tax_liabilities for through and only were dollar_figure on the form 433-a petitioner listed the following assets asset checking account money market account stocks retirement accounts ford crown victoria chevrolet cavalier pace arrow motor home house pasture land total current balance value dollar_figure big_number big_number big_number big_number loan balance n a n a -0- -0- -0- big_number big_number big_number big_number big_number dollar_figure -0- big_number the reported value of the retirement accounts included only percent of their then-current value petitioner reported gross monthly income of dollar_figure representing petitioner’s pension social_security income of dollar_figure mrs johnson’s pension social_security income of dollar_figure net rental income of dollar_figure and interest_income of dollar_figure petitioner also reported the following monthly living_expenses expense item food clothing misc housing and utilities transportation health care taxes income and fica life_insurance attorney’s fees total monthly expense dollar_figure big_number big_number in the letter explaining the offer amount petitioner stated that he was offering dollar_figure to be paid_by withdrawing the funds from the retirement account and from other cash assets this offer is for all hoyt related years to be paid in one lump sum payment the remainder of the retirement_funds and the equity in the home is needed for necessary living_expenses this offer amount fully pays the majority of estimated_tax liability but does not include interest the letter also included medical and retirement considerations and a retirement analysis petitioner’s medical and retirement considerations included petitioner and mrs johnson are retired petitioner suffers from arthritis and must take medications and undergo therapy for his condition mrs johnson suffers from high blood pressure and must take medications for her condition and due to their age and health it is certain that they will have continuing and substantial medical_expenses the retirement analysis outlined the likelihood of increased housing and medical costs as petitioner and mrs johnson aged in the remaining three letters petitioner alleged that he was a victim of hoyt’s fraud and asserted various arguments regarding the appropriateness of an offer-in-compromise on date respondent issued petitioner a notice_of_determination in evaluating petitioner’s offer-in- compromise respondent made the following changes to the values of assets reported by petitioner on the form 433-a determined that the house was worth dollar_figure instead of dollar_figure determined that the pasture land was worth dollar_figure instead of dollar_figure included the full value of petitioner’s and mrs johnson’s retirement accounts instead of their 70-percent value and included the quick-sale value of the vehicles and the motor home respondent determined that petitioner had total net realizable equity in assets of dollar_figure respondent accepted petitioner’s pension and interest_income as reported but increased the net rental income from dollar_figure to dollar_figure based on petitioner’s federal_income_tax return respondent accepted the majority of petitioner’s monthly expenses but made the following changes reduced the foods clothing etc expense from dollar_figure to dollar_figure to reflect the national standard reduced the housing expense from dollar_figure to dollar_figure to reflect actual documented costs and disallowed the taxes expense because petitioner paid no federal_income_tax in and provided no documentation regarding state taxes regarding the possible future increases in expenses outlined in petitioner’s letter explaining the offer amount respondent determined that these were general projections from the taxpayers’ representative and may never in fact be incurred and thus did not take them into account after making adjustments to petitioner’s monthly expenses respondent determined that dollar_figure was collectible from petitioner’s future income respondent concluded that petitioner had the ability to pay dollar_figure because petitioner had the ability to pay substantially more than the amount offered respondent rejected his offer-in- compromise based on doubt as to collectibility with special circumstances respondent also rejected petitioner’s effective tax_administration offer-in-compromise because he did not have the ability to pay his outstanding tax_liability in full respondent concluded that petitioner did not offer an acceptable collection alternative that all requirements of law and administrative procedure had been met and that respondent could proceed with the proposed collection action respondent determined that petitioner had monthly disposable income of dollar_figure and multiplied this by the number of months remaining on the collection statute in response to the notice_of_determination petitioner filed a petition with this court on date opinion sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability is not at issue in this case petitioner proposed an offer-in-compromise based alternatively on doubt as to collectibility with special circumstances or effective tax_administration petitioner offered to pay dollar_figure to compromise his outstanding tax_liabilities for through which totaled at least while petitioner contests his liability for sec_6621 interest see supra note he did not raise doubt as to liability as a basis for his offer-in-compromise dollar_figure respondent determined that petitioner’s reasonable collection potential was dollar_figure and that his offer-in- compromise did not meet the criteria for an offer-in-compromise based on either doubt as to collectibility with special circumstances or effective tax_administration because the underlying tax_liability is not at issue our review under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard does not ask us to decide whether in our own opinion petitioner’s offer-in- compromise should have been accepted but whether respondent’s rejection of the offer-in-compromise was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_ fowler v commissioner tcmemo_2004_163 a effective tax_administration if the taxpayer has the ability to pay his tax_liability in full the secretary may compromise the tax_liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full petitioner estimated that his total outstanding tax_liabilities for and were dollar_figure this amount does not include his outstanding tax_liabilities for and thus it appears that petitioner is actually seeking to compromise an amount greater than dollar_figure liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise of the liability would not undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs ms cochran determined that petitioner could not afford to pay his outstanding tax_liability in full and therefore did not qualify for an effective tax_administration offer-in-compromise petitioner does not argue that he has the ability to pay his tax_liability in full because he did not have the ability to pay his outstanding tax_liability in full petitioner does not qualify for an effective tax_administration offer-in-compromise see barnes v commissioner tcmemo_2006_150 sec_301 b proced admin regs ms cochran’s determination that petitioner did not qualify for an effective tax_administration offer-in-compromise was not arbitrary or capricious and was not an abuse_of_discretion b doubt as to collectibility with special circumstances the secretary may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs generally under the commissioner’s administrative pronouncements an offer-in- compromise based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 2003_2_cb_517 in some cases the commissioner will accept an offer of less than the reasonable collection potential if there are special circumstances id special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential or circumstances justifying acceptance of an amount less than the reasonable collection potential of the case based on public policy or equity considerations see internal_revenue_manual irm sec_5 however in accordance with the commissioner’s guidelines an offer-in-compromise based on doubt as to collectibility with special circumstances should not be accepted even when economic hardship or considerations of public policy or equity circumstances are identified if the taxpayer does not offer an acceptable amount see irm sec_5 and petitioner argues that his offer-in-compromise based on doubt as to collectibility with special circumstances should have been accepted because collection of an amount equal to his reasonable collection potential would create an economic hardship and public policy and equity considerations justify acceptance of an amount less than his reasonable collection potential economic hardship petitioner asserts that ms cochran abused her discretion by rejecting his offer-in-compromise because there is no indication that so cochran gave any substantive consideration to petitioner’s demonstrated special circumstances or to the fact that he would experience a hardship if required to make a full payment in support of this assertion petitioner argues ms cochran failed to discuss petitioner’s special circumstances in the notice_of_determination and ms cochran erroneously determined petitioner’s reasonable collection potential income and failed to take into account his future expenses sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301 c proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some examples one of the examples involves a taxpayer who provides full-time care to a dependent_child with a serious long-term illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses were his only asset to be liquidated a third example involves a disabled taxpayer who has a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead they describe more dire circumstances 454_f3d_782 8th cir affg 124_tc_165 see also barnes v commissioner supra nevertheless we address petitioner’s arguments a discussion of special circumstances in the notice_of_determination petitioner argues that ms cochran failed to follow proper procedure by discussing petitioner’s and mrs johnson’s special circumstances what equity was considered in relation to their special circumstances and how the special circumstances affected her determination of petitioner’s ability to pay petitioner infers that because the special circumstances were not discussed in detail in the notice_of_determination ms cochran failed to adequately take the circumstances into consideration we do not believe that appeals must specifically list in the notice_of_determination every single fact that it considered in arriving at the determination see barnes v commissioner supra this is especially true in a case such as this where petitioner provided ms cochran with multiple letters and hundreds of pages of exhibits as discussed below ms cochran considered all of the arguments and information presented to her given the amount of information it would be unreasonable to put the burden on ms cochran to specifically address in the notice_of_determination every single asserted fact circumstance and argument presented the fact that all of the information was not specifically addressed in the notice_of_determination was not an abuse_of_discretion b petitioner’s reasonable collection potential petitioner asserts that ms cochran erroneously determined his reasonable collection potential by considering months of petitioner’s future income instead of months failing to adequately consider petitioner’s and mrs johnson’s age health retirement status medical costs and the likelihood of future increases in medical and housing costs and erroneously redetermining the value of petitioner’s assets and the amount of his expenses petitioner’s arguments are not persuasive sec_5 of the irm provides that when a taxpayer makes a cash offer to compromise an outstanding tax_liability only months of future income should be considered petitioner made a cash offer but ms cochran used months of future income at trial ms cochran acknowledged that she should have used only months of future income ms cochran recomputed petitioner’s reasonable collection potential using months and determined that it was dollar_figure instead of dollar_figure as reflected in the notice_of_determination ms cochran testified that the change would not have had an effect on her final_determination because using either calculation petitioner’s reasonable collection potential was much greater than his offer amount dollar_figure we find that ms cochran’s error did not amount to an abuse_of_discretion because even when the error is corrected petitioner’s reasonable collection potential of dollar_figure far exceeds his offer amount of dollar_figure with regard to age health and retirement status petitioner’s argument is not supported by the record on his form 433-a petitioner reported monthly medical_expenses of dollar_figure in his letter describing the offer amount petitioner represented that he and mrs johnson were retired ms cochran accepted petitioner’s monthly medical_expenses without change because petitioner and mrs johnson were retired ms cochran considered only pension income and other income not contingent upon employment given that ms cochran accepted petitioner’s medical_expenses as reported and considered future income consistent with the retirement considerations listed by petitioner we reject petitioner’s assertion that ms cochran failed to consider his and mrs johnson’s age health retirement status and current medical costs petitioner’s argument is also unavailing with regard to the likelihood of future increases in medical and housing costs petitioner did not inform ms cochran with any specificity that he would have to pay a greater amount of unreimbursed medical_expenses in the future or that his housing_expenses would increase instead he made general assertions about the increase of medical costs as people age and about the need for some seniors to seek in-home care or nursing home care or to make their houses handicapped accessible as reflected in the notice_of_determination ms cochran took into consideration the information petitioner presented but concluded that these possible future expenses are general projections from the taxpayer’s representative and may never in fact be incurred the present offer therefore must be considered within the framework of present facts given the information presented to her it was not arbitrary or capricious for ms cochran to ignore these speculative future costs in making her final_determination petitioner also raises challenges to various other determinations made by ms cochran including the determination that the house was worth more than what petitioner reported the determination that the pasture land was worth more than what petitioner reported and the reduction of his food clothing etc housing and tax expenses we need not discuss in detail these and other minor disputes raised by petitioner even assuming arguendo that petitioner’s income expenses and value of assets should have been accepted as reported we would not find that ms cochran abused her discretion in rejecting petitioner’s offer-in-compromise ms cochran testified that had she accepted the income expenses and value of assets as reported petitioner’s reasonable collection potential would have been dollar_figure respondent may accept an offer-in-compromise based on doubt as to collectibility with special circumstances even if the offer amount is less than petitioner’s reasonable collection potential however given all other considerations discussed herein we do not believe that ms cochran abused her discretion by rejecting an offer-in-compromise that bore no relationship to petitioner’s ability to pay based on his own calculations c encouraging voluntary compliance with the tax laws we are also mindful that any decision by ms cochran to accept petitioner’s offer-in-compromise based on doubt as to collectibility with special circumstances must be viewed against the backdrop of sec_301_7122-1 proced admin regsdollar_figure see barnes v commissioner tcmemo_2006_150 that section requires that ms cochran deny petitioner’s offer-in- the prospect that acceptance of an offer-in-compromise will undermine compliance with the tax laws militates against its acceptance whether the offer-in-compromise is predicated on promotion of effective tax_administration or on doubt as to collectibility with special circumstances see revproc_2003_71 2003_2_cb_517 irm sec_5 see also barnes v commissioner tcmemo_2006_150 compromise if its acceptance would undermine voluntary compliance with tax laws by taxpayers in general thus even if we were to assume arguendo that petitioner would suffer economic hardship a finding that we decline to make we would not find that ms cochran’s rejection of petitioner’s offer-in-compromise was an abuse_of_discretion as discussed below in our discussion of petitioner’s equitable facts argument we conclude that acceptance of petitioner’s offer-in-compromise would undermine voluntary compliance with tax laws by taxpayers in general public policy and equity considerations petitioner asserts that respondent abused his discretion by not accepting the equitable facts of this case as grounds for an offer-in-compromise in support of his assertion petitioner argues the longstanding nature of this case justifies acceptance of the offer-in-compromise and respondent failed to consider petitioner’s other equitable facts dollar_figure petitioner also argues that respondent abused his discretion by relying on the second example in irm sec_5 this section deals with effective tax_administration offers-in-compromise see administration internal_revenue_manual cch sec_5 at big_number as discussed above petitioner does not qualify for an effective tax_administration offer-in-compromise because he does not have the ability to pay his outstanding tax_liability in full thus we need not consider whether the example in the irm is analogous to petitioner’s case a longstanding case petitioner asserts that the legislative_history requires respondent to resolve longstanding cases by forgiving penalties and interest which would otherwise apply petitioner argues that because this is a longstanding case respondent abused his discretion by failing to accept their offer-in-compromise petitioner’s argument is essentially the same considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite see also keller v commissioner tcmemo_2006_166 barnes v commissioner supra we reject petitioner’s argument for the same reasons stated by the court_of_appeals we add that petitioner’s counsel participated in the appeal in fargo as counsel for the amici on brief petitioner suggests that the court_of_appeals knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioner and to otherwise allow those clients’ liabilities for penalties and interest to be forgiven we do not read the opinion of the court_of_appeals in fargo to support that conclusion see keller v commissioner supra barnes v commissioner supra respondent’s rejection of petitioner’s longstanding case argument was not arbitrary or capricious b petitioner’s other equitable facts petitioner argues that respondent abused his discretion by failing to consider the other equitable facts of this case petitioner’s equitable facts include reference to petitioner’s reliance on bales v commissioner tcmemo_1989_ petitioner’s reliance on hoyt’s enrolled_agent status hoyt’s criminal conviction hoyt’s fraud on petitioner and other letters and cases the basic thrust of petitioner’s argument is that he was defrauded by hoyt and that if he were held responsible for penalties and interest incurred as a result of his investment in a tax_shelter it would be inequitable and against public policy petitioner’s argument is not persuasive while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two examples see sec bales v commissioner tcmemo_1989_568 involved deficiencies determined against various investors in several hoyt partnerships this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes taxpayers in many hoyt-related cases have used bales as the basis for a reasonable_cause defense to accuracy-related_penalties this argument has been uniformly rejected by this court and by the courts of appeals for the sixth ninth and tenth circuits see eg 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 c iv examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case unlike the exceptional circumstances exemplified in the regulations petitioner’s situation is neither unique nor exceptional in that his situation mirrors those of numerous other taxpayers who claimed tax_shelter deductions in the 1980s and 1990s see keller v commissioner supra barnes v commissioner tcmemo_2006_150 of course the examples in the regulations are not meant to be exhaustive and petitioner has a more sympathetic case than the taxpayers in fargo v commissioner supra pincite for whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in the hoyt tax_shelters to be liable for penalties and interest nor have they prevented the courts of appeals for the sixth ninth and tenth circuits from affirming our decisions to that effect see 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 ms cochran testified that she considered all of ms merriam’s and petitioner’s assertions including the numerous letters and exhibits nevertheless ms cochran determined that petitioner did not qualify for an offer-in-compromise the mere fact that petitioner’s equitable facts did not persuade respondent to accept his offer-in-compromise does not mean that those assertions were not considered the notice_of_determination and ms cochran’s testimony demonstrate respondent’s clear understanding and careful consideration of the facts and circumstances of petitioner’s case we find that respondent’s determination that the equitable facts did not justify acceptance of petitioner’s offer-in-compromise was not arbitrary or capricious and thus it was not an abuse_of_discretion we also find that compromising petitioner’s case on grounds of public policy or equity would not enhance voluntary compliance by other taxpayersdollar_figure a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly see supra note inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax laws see barnes v commissioner supra c petitioner’s other argument sec_1 compromise of penalties and interest in an effective tax_administration offer-in-compromise petitioner advances a number of arguments focusing on his assertion that respondent determined that penalties and interest could not be compromised in an effective tax_administration offer-in-compromise petitioner argues that such a determination is contrary to legislative_history and is therefore an abuse_of_discretion as discussed above petitioner does not qualify for an effective tax_administration offer-in-compromise because he does not have the ability to pay his outstanding tax_liability in full thus we do not need to consider whether respondent can or should compromise penalties and interest in an effective tax_administration offer-in-compromise information sufficient for the court to review respondent’s determination petitioner argues that respondent failed to provide the court with sufficient information so that the court can conduct a thorough probing and in-depth review of respondent’s determinations petitioner’s argument is without merit generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 dollar_figure the burden was on petitioner to show that respondent abused his discretion the burden was not on respondent to provide enough information to show that he did not abuse his discretion nevertheless we find that we had more than sufficient information to review respondent’s determination deadline for submission of information petitioner argues that ms cochran abused her discretion by not allowing his counsel additional time to submit information to be considered petitioner’s argument is not supported by the record petitioner asserts that he was initially only given weeks to provide all information however he ignores the fact that ms cochran granted his requested extension and allowed him until date to submit information additionally petitioner has not identified any documents or other information that he while sec_7491 shifts the burden_of_proof and or the burden of production to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioner’s returns did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 believes ms cochran should have considered but that he was unable to produce because of the deadline for submission given the thoroughness and the amount of information submitted it is unclear why petitioner needed additional time we do not believe that ms cochran abused her discretion by establishing a deadline for the submission of information mrs johnson’s pending innocent spouse case petitioner argues that ms cochran abused her discretion by considering mrs johnson’s income and assets even though mrs johnson currently has an innocent spouse case pending before the tax courtdollar_figure petitioner’s argument is without merit the final notice and the notice_of_determination were issued to petitioner only nevertheless petitioner filed a form_656 jointly with mrs johnson and indicated that he was seeking to compromise both his and mrs johnson’s outstanding tax_liabilities for through additionally the form 433-a was submitted jointly and included the assets of both petitioner and mrs johnson petitioner did not identify which assets if any belonged to mrs johnson and instead grouped all of the assets together it is not reasonable to expect ms cochran to in support of his argument petitioner cites sec_6015 which states that no levy or proceeding in court shall be made begun or prosecuted against a taxpayer requesting innocent spouse relief this section is not relevant there is no indication that respondent has sought to levy against mrs johnson’s separate_property separate petitioner’s assets from mrs johnson’s assets when petitioner has given her no information on which to base that separation given that petitioner was offering to compromise both his and mrs johnson’s outstanding tax_liabilities and given the manner in which petitioner presented the information to ms cochran it was not arbitrary or capricious for ms cochran to consider mrs johnson’s income and assets in evaluating the joint offer-in-compromise efficient collection versus intrusiveness petitioner argues that respondent failed to balance the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 petitioner’s argument is not supported by the record petitioner has an outstanding tax_liability in his sec_6330 hearing petitioner proposed only an offer-in-compromise because no other collection alternatives were proposed there were no less intrusive means for respondent to consider we find that respondent balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection be no more intrusive than necessary d conclusion petitioner has not shown that respondent’s determination was arbitrary or capricious or without sound basis in fact or law for all of the above reasons we hold that respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection action in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
